Citation Nr: 0702675	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include minimal degenerative changes.

2.  Entitlement to service connection for osteoarthritis of 
the right hip.

3.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In April 2005, the appellant testified 
before the undersigned Veterans Law Judge at the Board; a 
copy of the hearing transcript is associated with the record.


FINDINGS OF FACT

1.  There is no competent medical evidence that establishes a 
nexus between the veteran's right knee disorder, to include 
minimal degenerative changes, and active service.

2.  There is no competent medical evidence that establishes a 
nexus between the veteran's osteoarthritis of the right hip 
and active service.

3.  There is no competent medical evidence of a right foot 
disorder.


CONCLUSIONS OF LAW

1.  A right knee disorder, to include minimal degenerative 
changes, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Osteoarthritis of the right hip was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2006).

3.  Claimed right foot disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  An August 2003 VA 
notice and duty to assist letter satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish service connection, of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.

The Board finds that the evidence of record -- service 
medical records, VA treatment records, and lay statements -- 
is adequate for determining whether the criteria for service 
connection for the veteran's claims have been met.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the issues on 
appeal and that VA has satisfied, to the extent possible, the 
duty to assist.  It follows that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).  In addition, service connection may be 
granted as secondary for any service-connected disability 
when the evidence shows the disability is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  If the government fails 
to clearly and unmistakably rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, then, the veteran's claim 
is one for incurrence in service.  When considering the 
evidence, the Board has the authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The veteran contends that his right knee disorder, 
osteoarthritis of the right hip, and claimed right foot 
disorder were incurred during his military service.  

Regarding the issue of presumption of soundness, although the 
veteran's enlistment examination noted minimal flat feet and 
a previous knee injury, the veteran was found to be 
clinically normal upon enlistment.  Thus, the veteran enjoys 
the presumption of soundness upon entry, unless the 
government can prove by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the preexisting disability was not aggravated during 
service.  See Wagner, supra; VAOPGCPREC 3-2003 (July 16, 
2003).  After reviewing the records, the Board found no clear 
and unmistakable evidence of a preexisting right knee or 
right foot disability.  Service medical records only reveal a 
pre-enlistment left knee injury due to a vehicle accident.  
Since the veteran's claim is one for his right knee, the 
Board finds that the veteran enjoys the presumption of 
soundness under Wagner, supra, and his claims are for 
incurrence in service.

In support his claim for a right knee disorder, to include 
minimal degenerative changes, the veteran testified at the 
Board hearing that he injured his right knee during basic 
training.  He also testified that, as a result of his injury, 
his military occupational specialty (MOS) was changed from 
helicopter mechanic to typist/clerk.  However, service 
medical records do not support the veteran's statement and 
only show that, from October to November 1965, the veteran 
had complained of his left knee during active service.  His 
separation examination report reveals that his lower 
extremities were found to be clinically normal.  Further, at 
separation, the veteran denied any significant injuries.  
Even taken his testimony regarding a change in his MOS as 
fact, the record is devoid of evidence for treatment or 
diagnosis for a right knee condition during service.  

Post-service medical evidence consists of VA treatment 
records from the Mountain Home VA Medical Center (VAMC) 
between December 2001 and December 2003.  X-ray results dated 
in January 2002 show that the veteran was diagnosed with 
minimal degenerative changes in the right knee with no 
evidence of recent trauma or fracture.  The veteran testified 
that he did not wear a knee brace and has had no operations 
or hospitalizations due to his right knee.  The Board 
observes that the treatment and diagnosis of the veteran's 
right knee only dates back to 2001 approximately 34 years 
after the veteran's discharge from the military.  
Accordingly, the Board finds that records do not indicate the 
required showing of continuity of symptoms after service to 
establish service connection.  Further, although the veteran 
currently suffers from degenerative changes in the right 
knee, medical records do not reveal such a diagnosis within 
one year of the veteran's separation from service.  Thus, 
service connection on a presumptive basis, under 38 C.F.R. 
§§ 3.307 and 3.309, is not warranted.  In the absence of 
competent medical evidence linking the veteran's right knee 
disorder to service, the veteran's claim must be denied.  

Next, regarding osteoarthritis of the veteran's right hip; he 
testified at the Board hearing that his right hip condition 
stems from his right knee disorder.  Service medical records 
do not show any complaints or treatment for the veteran's 
right hip condition.  Also, no hip condition was noted upon 
the veteran's separation in June 1967.  Post-service medical 
records from the Mountain Home VAMC show that, in January 
2002, the veteran was diagnosed with osteoarthritis of the 
right hip by X-ray examination.  In this regard, the claims 
file contains no evidence of a medical opinion linking the 
veteran's right hip condition to service.  Further, the 
records do not indicate the required showing of continuity of 
symptoms since diagnosis and treatment of osteoarthritis of 
the right hip was only noted approximately 34 years after the 
veteran's discharge from the military.  Similarly, service 
connection on a presumptive basis, under 38 C.F.R. §§ 3.307 
and 3.309, is not warranted due to a lack of diagnosis within 
one of separation.  Based on the above evidence, the Board 
finds that in the absence of competent medical evidence 
linking osteoarthritis of the right hip to military service, 
the veteran's claim must be denied.

The Board also observes that since the veteran's claim for 
service connection of a right knee disorder is being denied, 
the veteran's right hip disorder may not be granted as 
secondary for a service-connected disability pursuant to the 
provisions of 38 C.F.R. § 3.310(a).  

Lastly, regarding the veteran's claimed right foot condition, 
service medical records show that, from October to November 
1965, the veteran had complained of pain in his feet.  
However, the veteran's separation examination shows that his 
lower extremities were clinically normal and he denied any 
significant injuries.  At the 

Board hearing, the veteran testified to numbness in his right 
foot.  In contrast to his statements, post-service medical 
records from the VAMC do not reveal treatment or a current 
diagnosis for his claimed right foot condition.  Based on the 
above evidence, the Board finds that in the absence of 
competent medical evidence of a diagnosed right foot disorder 
the veteran's claim must be denied.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The Board notes that the appellant and his representative may 
believe that there was a causal relationship between the 
veteran's service and the claimed disorders.  However, the 
Board notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorders; it 
follows that, the benefit of the doubt doctrine is
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for a right knee disorder, to include 
minimal degenerative changes, is denied.

Service connection for osteoarthritis of the right hip is 
denied.

Service connection for a right foot disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


